Detectives' Endowment Assn., Inc. of the Police Dept. of the City of New York v City of New York (2015 NY Slip Op 01183)





Detectives' Endowment Assn., Inc. of the Police Dept. of the City of New York v City of New York


2015 NY Slip Op 01183


Decided on February 10, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2015

Sweeny, J.P., Renwick, Moskowitz, Feinman, Kapnick, JJ.


14198 100946/12

[*1] In re Detectives' Endowment Association, Inc. of the Police Department of the City of New York, Petitioner-Respondent,
vThe City of New York, et al., Respondents-Appellants.


Zachary W. Carter, Corporation Counsel, New York (Kathy Chang Park of counsel), for The City of New York and The City of New York Office of Labor Relations, appellants.
Philip L. Maier, Office of Collective Bargaining, New York (Michael Thomas Fois and Karine Spencer of counsel), for The New York City Board of Collective Bargaining and Marlene Gold, appellants.
Pitta & Giblin, LLP, New York (Michael G. Dzialo of counsel), for respondent.

Judgment, Supreme Court, New York County (Geoffrey D. Wright, J.), entered May 17, 2013, inter alia, granting the petition to annul a determination of respondent New York City Board of Collective Bargaining (Board), dated December 20, 2011, which denied a request for arbitration of a grievance filed by petitioner, annulling the determination, and directing the parties to proceed to arbitration of the grievance forthwith, unanimously reversed, on the law, without costs, the judgment vacated, the petition denied, and the proceeding brought pursuant to CPLR article 78 dismissed.
The Board's determination finding the grievance not arbitrable due to the lack of a reasonable relationship between the collective bargaining agreements and the claim that the New York City Police Department improperly departed from its past practice by paying salaries to detectives that were lower than those paid to officers (see Matter of Board of Educ. of Watertown City School Dist. [Watertown Educ. Assn.], 93 NY2d 132, 140 [1999]), had a rational basis and was not arbitrary and capricious (Matter of New York City Dept. of Sanitation v MacDonald, 87 NY2d 650, 656 [1996]).
Petitioner contends that its grievance alleged an "inequitable application" of the parties' contracts, thereby satisfying the contractual definition of an arbitrable grievance, which includes such an "inequitable application." On the contrary, petitioner's claim that the contractually provided salary schedule improperly departed from the alleged past practice is not "relevant to the parties' contractual rights and responsibilities," in the absence of any contractual provision requiring the continuation of past practices as to salaries (Matter of Chenango Forks Cent. Sch. Dist. v New York State Pub. Empl. Relations Bd., 21 NY3d 255, 266 [2013]; see also Matter of [*2]Good Samaritan Hosp. v 1199 Natl. Health & Human Servs. Empls. Union, 69 AD3d 721, 722 [2d Dept 2010]). There is no claim that the alleged past practice would have been relevant to any contractual issue, such as the interpretation of an ambiguous provision (see Matter of Aeneas McDonald Police Benevolent Assn. v City of Geneva, 92 NY2d 326, 332 [1998]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 10, 2015
CLERK